United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1258
                      ___________________________

                                 Lorraine Black

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                        Life Unlimited/Concern Care

                     lllllllllllllllllllllDefendant - Appellee

               State of Missouri Department of Mental Health

                           lllllllllllllllllllllDefendant
                                  ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                         Submitted: October 9, 2018
                          Filed: October 17, 2018
                               [Unpublished]
                              ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Lorraine Black appeals after the district court1 dismissed her civil rights action,
upon the motion of defendant Life Unlimited/Concern Care. Upon careful de novo
review, we conclude that the district court did not err in granting defendant’s motion
to dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6),
see Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (setting forth the
standard of review); see also Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009)
(discussing the pleading standard under Fed. R. Civ. P. 8), and we find no other basis
for reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                           -2-